May I begin by
congratulating the President on his election. I am confident
that the skills and vast experience he has acquired
throughout his distinguished diplomatic career will provide
the guidance we need to guarantee the successful outcome
of the session. I must also recall the valuable contribution
of his predecessor, Mr. Opertti, to the work of the last
session of the General Assembly.
I would like to take this opportunity to extend my
warm welcome and congratulations to the Republic of
Kiribati, the Republic of Nauru and the Kingdom of
Tonga on their admission to the United Nations.
As the twentieth century comes to an end, it is
evident that all countries in the world — advanced,
developing or transitional — will be substantially affected
by globalization. Further specialization and the widening
of markets through trade, the larger division of labour and
a more efficient and diversified allocation of financial
resources should increase overall productivity and raise
living standards. However, no country will benefit from
this trend spontaneously and automatically. The major
tasks which Governments face today are development and
the pursuit of sound policies and appropriate structural
adjustments to meet the challenges and take advantage of
the opportunities that globalization offers. While sound
domestic economic planning and reforms are critical to
meeting the challenges of globalization, regional
cooperation and integration processes are essential to
maximizing the emerging benefits and opportunities.
We, as a country and the region as a whole, are
trying to adjust to the multiple stresses of post-Soviet
economic, cultural and political transformations. Clearly
these problems can stress relations as much within States
as between them. Armenia does not see either itself or the
region as being permanently condemned to
marginalization; rather, it believes that close cooperation
in the region, whether political, economic or security
based, will help bring lasting stability and prosperity
based on a sense of solid and shared emergent values.
Cooperation within the framework of regional economic
initiatives, such as the Interstate Oil and Gas Transport to
Europe (INOGATE) programme and the Transport
Corridor: Europe-Caucusus-Asia (TRACECA) project, is
essential. Armenia is sincerely open to such cooperation,
although we have to state with regret that the blockades
imposed on Armenia by Turkey and Azerbaijan are a
serious obstacle to such cooperation. It is obvious that the
region's high potential cannot be fully utilized if attempts
are made to isolate one of its constituents. Such attempts
are doomed to failure and will adversely affect all
concerned in the region.
The Black Sea Economic Cooperation (BSEC) is
another mechanism that could contribute to the region's
economic development. The activities of the recently
19


established Black Sea Trade and Development Bank will
considerably contribute to carrying out the projects
elaborated by the member States of the Black Sea
Economic Cooperation. In this regard, Armenia fully
supports the granting of observer status in the General
Assembly to the BSEC.
A young republic in transition from a long nightmare
of totalitarian, single-party State to the emergence of a
democratic, free-market, open society, Armenia must
simultaneously consolidate its State structures, move its
economy forward and resolve the Nagorny Karabakh
conflict. It must do all three at the same time, for they are
in fact interdependent. First and foremost, Armenia must
ensure that the Armenian population of Nagorny Karabakh
continues to enjoy its security within its own lands. Our
recent memories of vulnerability and insecurity make it
impossible for any Armenian anywhere to accept anything
less than the inalienable right of the people of Nagorny
Karabakh not to be subjugated, not to be dominated and not
to be subordinate. Armenia understands this and is actively
engaged in pursuing in every possible forum a resolution of
the conflict with Azerbaijan that would achieve peace
without endangering the hard-won and legitimate rights of
our own people to live in secure dignity and freedom.
Since 1992 the Organization for Security and
Cooperation in Europe (OSCE) has played a key role in the
process of finding a peaceful solution to the conflict in
Nagorny Karabakh. It has been actively involved, through
the various permutations of the Minsk process, to define the
elements for a durable peace and stability in the region of
the Transcaucasus. Armenia is committed to pursuing every
possible and credible attempt to resolve the conflicts that
linger in the region. It is committed to exploring every
avenue for peaceful relations with all its neighbours,
relations based on mutual respect and recognition.
The OSCE, through the Co-Chairmen of the Minsk
Group, is trying to reconcile seemingly incompatible
principles. We have always remained opposed to one-sided
orthodoxy and have always advocated a more flexible
approach. It is therefore with interest that Armenia and
Nagorny Karabakh received the Minsk Group
Co-Chairmen's draft proposal during their latest visit to the
region. My Government, as well as the authorities of
Nagorny Karabakh, considered this formulation by the
Co-Chairmen a more realistic effort in trying to address the
thorny issue of the status of Nagorny Karabakh with
minimal prejudice to either of the competing claims.
Indeed, we must distinguish between stability and
the forced maintenance of the status quo. Conflating the
two is neither wise nor practicable in the long run. A
status quo in political life is never inherently permanent,
and a viable policy of stability requires a mechanism to
pursue an evolutionary, dynamic process of managing
change. We have new and dynamic challenges to the
status quo; we should not be shy in addressing these
challenges creatively and objectively to conceive more
adaptive answers rather than falling back into a
comfortable, yet dangerously elusive, status quo.
As Armenia actively defends and pursues the
Nagorny Karabakh people's right to self-determination
through peaceful means, we also sympathize with and
support all other just self-determination claims in other
parts of the globe. Armenia applauded the Indonesian
Government's courage when it announced the conduct of
the referendum on East Timor's independence. Today we
are concerned with the latest developments, but we hope
that the results of the popular consultation will be fully
respected. We also commend the role that the United
Nations has played in organizing and supervising the
popular consultation.
Armenia also welcomes the most recent positive
developments in the Middle East peace process. We hope
that the Palestinian people's right to self-determination
will be fully realized, thus bringing lasting peace and
stability to the Middle East.
The last decade of the twentieth century has been
marked by serious achievements in the sphere of
disarmament and global and regional arms control, and
more remains to be done. At the global level, that would
mean reviewing the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) in the year 2000; completing the
work of the Biological Weapons Convention Ad Hoc
Group on a compliance and verification protocol;
completely eliminating existing stocks of chemical
weapons and ensuring the universality of the Chemical
Weapons Convention regime. Similarly, at the regional
level, we attach great importance to the successful
conclusion of the Treaty on Conventional Armed Forces
in Europe (CFE) adaptation process, which will be signed
by heads of States at the OSCE summit this November.
We are convinced that the adapted Treaty will
significantly contribute to the strengthening of European
security.
In pursuing its national policies, Armenia has made
it a priority to support the international efforts in securing
20


peace and stability throughout the world. We believe that
our full participation in the work of the Conference on
Disarmament will allow us to make further contributions to
the issues of arms control and disarmament. We hope
members will support Armenia in its willingness to become
a full member of the Conference on Disarmament.
Armenia welcomes the millennium summit initiative.
At the threshold of the new millennium, it is important for
heads of State and Government to discuss the tasks that the
United Nations is going to undertake in providing global
peace and security. Believing that the United Nations
should play the leading role in the formation of an
international anti-criminal strategy, Armenia supports the
idea of holding, in Vienna in the year 2000, the Tenth
United Nations Congress on Crime Prevention and the
Treatment of Offenders.
We call for the accession of the maximum number of
countries to universal conventions against terrorism and
support the Russian proposal on a United Nations
convention for combating acts of nuclear terrorism.
Armenia, likewise, supports the initiative of holding a
conference or a special session of the General Assembly
against terrorism in 2000.
On 1 October, Armenia will sign the Statute of the
International Criminal Court, thus becoming the eighty-
seventh State to do so.
Maintenance of international peace is one of the most
important functions of the United Nations. The challenges
that the international community faces today are diverse and
complicated. This holds true especially for the reform of the
Security Council, since ensuring peace and security
throughout the world depends on a Security Council which
functions effectively. Security Council resolutions, including
those on peacekeeping operations, should be unbiased and
universal and reflect a common approach to conflicts, based
on internationally accepted principles and criteria. One way
to strengthen the role and function of the Security Council
is to ensure a more equitable representation of the
membership of the United Nations in that organ, in
accordance with the sovereign equality of States and other
relevant provisions of the Charter, and to make its work
more transparent. Representation in the Security Council
that is more equitable can be achieved by increasing the
number of its members, taking into account the growth in
the membership of the United Nations.
After this brief comment on matters that concern
Armenia's current affairs, its membership in the United
Nations and the outstanding issues of the Nagorny
Karabakh conflict, allow me a moment of reflection. We
are often so preoccupied by immediate crises that
lingering, chronic and fundamental phenomena do not
always get our full attention.
At this end of the century and millennium and on
the threshold of a new era, we would not be candid if we
did not admit to a certain disappointment, a certain sad
recognition that we, as a collectivity, a community of
nations, have not come as far as people everywhere
would have wished us to come. I am sure we are not
alone in our disappointment as we look around us and see
that the hopes of 1989 have not been fully realized in the
last 10 years: Rwanda, Kosovo and East Timor are all,
historically speaking, very much in the present.
It is not for lack of charters, conventions and
universal declarations that tragic events and murderous
actions are committed, often by States, and even in the
name of those same charters, conventions and
declarations. After the Second World War, after the end
of the cold war, we might have been justified in expecting
some respite from the organized display of man's
inhumanity to man, of fratricidal war between citizens
and State attempts to exterminate some part of its own
people. But of course very recent experience tells us that
the persecution of innocent civilians on no other grounds
than their ethnicity, religion or national origin continues
unabated.
Armenia and Armenians have a unique history
through which to interpret these events. We notice the
ever more frequent use of the term “genocide” in
continent after continent and we are reminded of our own
tragic experience as genocide victims at the beginning of
this century. It is sad but true that the genocide of
Armenians, which began in 1915, opened this century of
horrors. We at least are convinced that nothing contributes
as much to the repetition of horrors as the reluctance and
unwillingness with which those complicit in them tell the
truth, or even their avoiding doing so at all. Denying the
reality of evil, portraying it as merely relative and
rendering it banal have done much to have evil seen as a
political event to manipulate and equivocate and
prevaricate about in the name of realpolitik.
In Armenia, our democracy and future prosperity
depend on there coming a time when, through peace, the
Caucasus will fulfil its promise as a region of neighbourly
cooperation and economic growth. Without regional
political stability, the regional economic prospects for all
21


countries of the Caucasus will remain precarious. And
unless the security needs and the aspirations of the people
of the region are satisfied, there can be no political
stability.






